LTTJUUù19il EItVsr(rp(: tr,r,   o()¿ìravoD-\)uT\/-4 ttro-v9 tç- I ttl¿t/ JDUlF4E
                                   Case 3:20-cv-01009-MPS Document 17 Filed 07/23/20 Page 1 of 2

                                                                 UNITED STATËS DISTRICT COURT
                                                                      DISTRICT OF CONNECTICUT

                       Debbi Cotterell                                             Plaintiff

                                            V.                                                         Case No. 20-cv-01009
                        General Motors LLC,                         et     al..                        [Put case number here]
                                                                                   , Defendant



                                                            MOTION BY SELF-REPRESENTED LITIGANT
                                                            ÏO PARTICIPATE IN ËLËCTRONIC FILING

                                 I am    a Plaintiff/Defendant in this civil action. I have filed an appearance as a self-
                   represented litigant, and I hereby request permission to file documents electronically. ln so
                   doing, I consent to the court and opposing counsel using my email address, as listed below,
                   for the purpose of sending me electronic notification of orders, notices, and other documents
                   that are filed in my case. I understand that hard copies will no longer be issued by the court or
                   opposing counsel. I understand that if my motion is granted, I must complete the Court's
                   required training class on electronic filing for self-represented litigants and register for a
                   PACËR account, before I can actually begin filing documents electronically. I certify that I can
                   comply with the following requirements.
                   .     A computer with access to the internet.

                         lnternet Ëxplorer (Version 11) or Mozilla Firefox (Version 49.x and higher) or Safari (Version
                         10.x and higher) or Chrome (Version 53.x and higher)

                   .     Adobe Reader (Version 7 or greater)

                   .     Ability to create PDF files.

                   .     An upgraded PACER account.

                       Debbi Cotterell
                   Name of Self-represented Litigant

                       L7 Renwick Street, Unit                              C
                   Street Address

                       Stamford, CT 06902                                                       (   203 ) 943-99s3
                   City, State, Zip Code                                                       Telephone

                   debbisimmsGgmail. com
                   Email Address

                    7   /22/2020                                                               îüi'1".øi*'
                   Date                                                                        Signature
uuuuùrvt   r ct   tvutupc tLr. oo¿y+yoD-JL/tr\/-4
                                          | trO-VO U- I ñ+ / JDU+tr9E
                                 Case 3:20-cv-01009-MPS
                                                      ¡        I
                                                                     Document 17 Filed 07/23/20 Page 2 of 2

                                                                             Certificate of Service




                              I hereby certify that       on             /
                                                                   7"/ L2 ?0"?-? [date], a copy of the foregoing "Motion by setf-
                     represented Litigant to Participate in Electronic Filing" was filed and served by mail on the
                    following: Iinserl name and address of every person served]




                                                                                           þ',1f^i¡,",,"[¡y7*
                                                                                           Signature of Self-represented Litigant




                   Revised: November 29, 2017
